Name: European Council Decision (EU) 2019/508 of 22 March 2019 appointing a member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-03-27

 27.3.2019 EN Official Journal of the European Union L 85/18 EUROPEAN COUNCIL DECISION (EU) 2019/508 of 22 March 2019 appointing a member of the Executive Board of the European Central Bank THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 283(2), Having regard to the recommendation of the Council of the European Union (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), Whereas: (1) The term of office of Mr Peter PRAET, member of the Executive Board of the European Central Bank, expires on 31 May 2019. It is therefore necessary to appoint a new member of the Executive Board of the European Central Bank. (2) The European Council wishes to appoint Mr Philip R. LANE, who, in its view, fulfils all the requirements set out in Article 283(2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mr Philip R. LANE is hereby appointed a member of the Executive Board of the European Central Bank for a term of office of eight years as from 1 June 2019. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 March 2019. For the European Council The President D. TUSK (1) OJ C 60, 15.2.2019, p. 1. (2) Opinion delivered on 14 March 2019 (not yet published in the Official Journal). (3) Opinion delivered on 6 March 2019 (not yet published in the Official Journal).